Citation Nr: 0318931	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  03-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether an April 14, 1978 decision of the Board of Veterans' 
Appeals (Board) wherein the Board denied entitlement to 
service connection for essential hypertension should be 
reversed on the grounds of clear and unmistakable error 
(CUE). 

(The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for arthritis of the lumbar spine and 
osteoarthritis, with chondromalacia, of the right and left 
knees, and entitlement to service connection for a 
psychiatric disorder, variously diagnosed, are the subjects 
of a separate decision under a different docket number.)


REPRESENTATION

Moving Party Represented by: Disabled American Veterans





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from February 19, 1974 to 
December 2, 1974.

The record shows that in an April 14, 1978, decision the 
Board denied entitlement to service connection for essential 
hypertension, a psychiatric disorder and an orthopedic 
disability manifested by multiple muscle spasms.  

The decision was not the subject of a collateral review for 
CUE under 38 C.F.R. § 3.105(a).  See Smith v. Brown 35 F.3d 
1516 (Fed. Cir. 1994).  

The Board notes that in a November 2002 statement it appears 
that the moving party has essentially challenged the April 
1978 Board decision in part with respect to the denial of 
service connection for essential hypertension pursuant to the 
revision of Veterans' Benefits Decisions Based on Clear and 
Unmistakable Error Act (CUE Act), Pub. L. No. 105-111, § 
1(b)(1), 111 Stat. 2271, 2271-72 (1997).  
38 U.S.C.A. §§ 5109(A) and 7111; 38 C.F.R. §§ 20.1400, 
20.1403 (2002); VAOPGCPREC 01-98.  

The new statutory and regulatory provisions now permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
United States Court of Appeals for Veterans Claims (CAVC).  





FINDINGS OF FACT

1.  In a decision dated April 14, 1978, the Board denied 
entitlement to service connection for essential hypertension 
as not shown during or subsequent to active service; and 
found that labile hypertension noted before, during and since 
service was not considered a ratable disease entity for VA 
compensation benefits.  

2.  The facts as they were known at the time of the Board 
decision of April 14, 1978, were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the April 14, 1978, Board decision, were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of April 14, 1978, wherein the Board denied 
entitlement to service connection for essential hypertension, 
did not contain CUE.  38 U.S.C.A. §§ 5109(A), 7104, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Factual Background

The pertinent evidence before the Board in April 1978 showed 
that the veteran had served on active duty from February to 
December 1974.  He was born in February 1957.  He claimed 
that his blood pressure was high for his age.  When he was 
examined for entry in service, a blood pressure reading of 
130/76 was recorded.  No pertinent abnormality was indicated.  

A medical board report, dated in November 1974 referred to 
orthopedic complaints.  Also noted was polyuria and dysuria 
for which he was noted to have been seen in the urology 
clinic.  However, a complete workup, including an intravenous 
pyelogram failed to show any abnormality of the genitourinary 
system.  Other service medical records primarily referred to 
musculoskeletal complaints.  The medical board recommended 
the veteran for administrative discharge based on orthopedic 
disability.

In January 1975 the veteran's initial claim for disability 
benefits was silent for hypertension.  

In a statement received in March 1975 the veteran indicated 
that when he went into the Marines, he was in perfect health 
and the only thing he had was high blood pressure which was 
cured in a matter of hours.  

In another claim for disability benefits submitted in 
December 1975 the veteran referred to hypertension.

Pursuant to the Board's first remand the RO requested any 
additional medical records from the service department and 
also requested records of any treatment from a private 
physician.  

The service department advised that a thorough search had 
failed to reveal any additional records of hospital treatment 
of the veteran.  It was noted that any treatment in 
outpatient clinics would have been sent to the Chief of the 
Bureau of Medicine and Surgery, Navy Department.

Records of consultation and treatment at an Administrative 
hospital were received during 1976.  It was noted that in 
July 1974 while the veteran was on active duty, blood 
pressure was 156/94.  In April 1975 a blood pressure reading 
of 160/110 was recorded.  

In July 1975 it was noted that at the time of the veteran's 
enlistment examination he was noted to have high blood 
pressure.  They were going to have him there for a three day 
observation; however, he "relaxed" and passed the test.  He 
was reportedly told several times on sick call in the Marines 
that his blood pressure was high.  He could always tell it 
was up when he would feel "different," i.e., "easy to get 
mad."  He would feel blood rushing to his head.  Blood 
pressure readings were 140/108 and 130/90.  Impression 
include hypertension.

In December 1975 a blood pressure reading of 134/70 was 
recorded.  In January 1976 a reading of 148/96 was recorded.  

A June 1976 VA examination report showed that he had never 
been treated for hypertension.  Blood pressure readings of 
140/80, 144/84 and 150/90 were recorded.  

In February and March 1977 VA undertook blood pressure 
readings on three separate days.  The readings on February 25 
were 140/100; 140/90 and 140/85.  On March 22 the readings 
were 140/85; 140/80; and 140/80.  On March 25 the readings 
were 140/85; 140/80; and 140/80.  On March 25 the readings 
were 140/85; 145/90 and 135/85.  An electrocardiogram was 
interpreted as revealing increased left ventricular voltage.  
Impression was labile hypertension with some borderline 
hypertensive readings.

In connection with the veteran's claim the Board in July 1977 
referred his case to the office of VA's Chief Medical 
Director (CMD) for an opinion regarding whether the veteran 
had essential hypertension and, if so, when it first 
manifested.

In a reply dated in September 1977 the CMD replied in 
pertinent part that following a review of the claims file 
that the criteria for a diagnosis of essential hypertension 
were not met.  It was also noted that essential hypertension 
or hypertension sequential to renal disease cannot be ruled 
out.  It was recommended that additional information be 
obtained including that the veteran be closely followed in 
one of the VA hypertension clinics.  

In an April 14, 1978, decision the Board denied entitlement 
to service connection for essential hypertension as not 
demonstrated either during or subsequent thereto.  The 
evidence of labile hypertension (intermittent elevation of 
blood pressure) before, during and since service was not 
considered a ratable disease entity for compensation 
purposes.  


Criteria

The pertinent criteria in effect at the time of the Board's 
April 1978 decision noted that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C. 310.

If the disorder were essential hypertension, service 
connection could be granted if manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C. 312, 313; 38 C.F.R. § 3.307.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, 
and codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim.  The new statutory provisions include notifying the 
veteran of the evidence needed to successfully prove his 
claim.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

In a May 28, 2003 letter the Board notified the moving party 
of the rules relating to CUE requests.  

In June 2003 the moving party's representative added an 
informal hearing presentation regarding the motion for 
revision of the April 1978 Board decision denying service 
connection for essential hypertension on the grounds of CUE.  

Importantly, the Board points out that the CAVC en banc held 
that the VCAA was not applicable to claims for CUE cases.  
See Livesay v. Principi, 14 Vet. App. 324 (2001).  Therefore, 
the veteran's claim based on CUE in the April 1978 Board 
decision need not be remanded for further adjudication 
pursuant to the VCAA as there is no prejudice to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


CUE

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the CAVC.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes CUE; what does not.

(a) General. CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made. (2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute CUE.  To warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not CUE. (1) Changed 
diagnosis.  A new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision. (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist. (3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

The Board is permitted to seek guidance as to the existence 
of CUE in prior Board decisions based on years of prior CAVC 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Fugo, the CAVC held "It must be remembered 
that clear and unmistakable error is a very specific and rare 
kind of error."

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103 of the existence of 
evidence which might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule nor the 
provisions of reopening claims on the grounds of new and 
material evidence under 38 U.S.C.A. § 5108 apply to CUE 
motions.  38 C.F.R. § 20.1411 (a) and (b).  A CUE motion is 
not an appeal and, with certain exceptions is not subject to 
the provisions of 38 C.F.R. Parts 19 and 20 which relate to 
the processing and disposition of appeals.  38 C.F.R. § 
20.1402.

In a November 2002 statement from the moving party and an 
informal hearing presentation from his representative in June 
2003, it is essentially argued that the facts before the 
Board in April 1978 clearly demonstrated the presence of an 
established essential hypertension disability with onset in 
service. 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made. Consequently, any 
arguments of CUE in the Board's April 1978 decision based 
upon medical findings and publications dated thereafter are 
irrelevant and not for consideration with respect to the 
current claim.  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.

The correct facts of record as they were known at the time of 
the Board's April 1978 decision revealed that prior to, 
during and following separation from service the veteran's 
intermittent elevated blood pressure was diagnosed as labile 
and/or borderline hypertension.  

In view of the intermittent elevated blood pressure readings 
of record the Board in July 1977, prior to entering a final 
decision, referred the veteran's claims folder to the VA CMD 
to arrange for a comprehensive review of the record by an 
appropriate specialist essentially for purposes of obtaining 
an opinion as to whether the veteran had essential 
hypertension in light of the intermittent elevated blood 
pressure readings and if so, when it first manifested.  The 
comprehensive response from the CMD in September 1977 with 
supporting rationale revealed that the criteria for a 
diagnosis of essential hypertension were not met.  However, 
additional development with observation at a VA hypertension 
clinic was recommended.

In a decision dated April 14, 1978, the Board denied 
entitlement to service connection for essential hypertension 
because such disease process was not shown in service or 
following separation therefrom.  The veteran's intermittent 
elevated blood pressure readings prior to, during and 
following separation from service were attributed to labile 
(intermittent) hypertension which is not ratable disease 
entity for compensation benefits.  38 U.S.C. § 355; 38 C.F.R. 
§ 4.104 (Schedule of ratings-cardiovascular system) provided 
criteria for rating hypertensive vascular disease (essential 
arterial hypertension) under Diagnostic Code 7101.

Clearly, the decision of April 14, 1978 wherein the Board 
denied entitlement to service connection for essential 
hypertension following a review of the record was supported 
by and consistent with the evidence then of record.  The 
comprehensive review of the record by the CMD with supporting 
rationale provided a significant independent medical basis 
for the denial of the veteran's claim.

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.




Importantly, the Board notes that the moving party is shown 
to have limited his claim of CUE in the decision of the Board 
in April 1978 to errors of fact and not to any error in the 
application of the statutory and regulatory provisions extant 
at the time.  

With this in mind, the Board points out that when the 
arguments of error of fact as cited above, are applied either 
specifically or collectively to the correct facts as known 
before the Board in April 1978, the inescapable conclusion is 
that the overall result is not shown to be manifestly 
different from that reached by the Board in April 1978.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of April 1978 were correctly 
applied and it has not otherwise been shown or contended.  
The facts as they were known at the time of the Board 
decision of April 1978 were correct and it has not been shown 
otherwise.  All pertinent documentary evidence was considered 
by the Board.  No relevant document was overlooked.

Of particular relevance in the Board's April 1978 decision is 
the fact that an independent comprehensive review of the 
record by the CMD was obtained for purposes of resolving 
whether the intermittent elevated blood pressure readings 
rose to the level of meeting the criteria for a diagnosis of 
essential hypertension, and if so, when such disease process 
first manifested.  The CMD determined that the veteran did 
not meet the criteria for a diagnosis of essential 
hypertension.  

Clearly, the correct facts as stated in this case as they 
were known to the Board in April 1978, lack evidence of an 
error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  



Labile hypertension was not considered a disease entity 
warranting the grant of service connection compensation 
benefits under statutory and regulatory provisions extant at 
the time

Significantly, although the additional development 
recommended by the VA CMD including close observation of the 
veteran at a VA hypertension clinic was not undertaken by the 
Board prior to the April 1978 decision, a breach of the duty 
to assist cannot serve as a basis for a finding of CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc) 
which overruled the holding in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) that the finality of a VA decision is 
vitiated if VA commits a grave procedural error when 
adjudicating a claim.  

Additionally, the Board points out that the arguments by the 
moving party and his representative are based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," which 
does not give rise the level of CUE as that term has come to 
be defined.

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision of April 14, 1978 have not 
been met.


ORDER

There was no CUE in the April 14, 1978 decision wherein the 
Board denied entitlement to service connection for essential 
hypertension, and, accordingly, that decision should not be 
revised or reversed.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

